EXAMINER’S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicant’s Representative Mr. Jason Amsel Reg. No. 60,650 on 5/26/2021.
The application has been amended as follows: 
In the claims 
1-4. (Cancelled)
5. (Previously Presented)
6. (Original)
7-8. (Cancelled)
9 (Previously Presented)
10. (Original)
11-15. (Previously Presented)
16-18. (Cancelled)
19. (Previously Presented)
20. (Cancelled)
21-26. (Previously Presented)

obtaining, from the staff member database, a work schedule associated with the target staff member; and 
determining, based on the work schedule, that the target staff member is available to receive the alert at a current time.

28. (New) The method of claim 9, wherein transmitting the alert to the client device comprises: 
obtaining, from the staff member database, a communication preference associated with the target staff member; and 
transmitting the alert according to the communication preference.

29. (New) The method of claim 9, wherein the contextualized sensor data further comprises voltage sensor data for a battery of the mobile robot, the method further comprising: 
determining, from the voltage sensor data when a battery capacity of a battery of the mobile robot falls below a predefined threshold.

30. (New) The method of claim 29, wherein generating the alert further comprises:
generating the alert to contain a last location of the mobile robot from the tracked location data and an indication of a low battery.

Allowable Subject Matter
Claims 5-6, 9-15, 19, 21-30 are allowed.
The following is an examiner’s statement of reasons for allowance:
It would NOT have been obvious for one of ordinary skilled in the art at the time of invention to modify the combination of Deyle-Greene and reduce to practice the claimed subject matter. Therefore, it is Examiner’s opinion that claims 5-6, 9-15, 19, 21-30 shall be allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMER S KHAN whose telephone number is (571)270-5146.  The examiner can normally be reached on 9:00 am to 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A. Zimmerman can be reached on 571-272-3059.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/OMER S KHAN/Primary Examiner, Art Unit 2683